Citation Nr: 1219329	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-37 405	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

REMAND

The Veteran served on active duty from September 27, 1990, to July 2, 1991.  She also had 2 years, 2 months, and 22 days of active service prior to September 27, 1990, and service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim.  

In December 2007, the Veteran presented sworn testimony during a personal hearing before the Board.  A transcript of the hearing has been associated with the claims file.

By a January 2008 Board action, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a November 2008 supplemental statement of the case (SSOC).  In a March 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court vacated the Board's decision and remanded the matter to the Board for further action.

As indicated above, the issue of service connection for glaucoma was remanded by the Board for further evidentiary development in January 2008.  In the Introduction of the January 2008 Remand, the Board indicated that the issue of entitlement to an increased disability rating for service-connected fibromyalgia was not ripe for consideration.  The Board's March 2009 decision denied the Veteran's claim of entitlement to service connection for glaucoma.  The issues of entitlement to increased disability ratings for fibromyalgia and gastrointestinal disability were noted to be pending before the agency of original jurisdiction (AOJ) pursuant to a November 2008 deferred rating decision issued by the AMC.  The Board therefore referred these matters to the AOJ.

In its May 2011 Memorandum Decision, the Court addressed the Veteran's contentions with respect to three claims:  entitlement to increased disability ratings for service-connected fibromyalgia and gastrointestinal disability as well as entitlement to service connection for glaucoma.  

Specifically, the Court noted the Veteran's contention that her claims of entitlement to increased disability ratings for service-connected fibromyalgia and gastrointestinal disabilities were properly before the Board at the time of the March 2009 decision.  In this regard, the Court indicated that "[t]he record on appeal also reflects [the Veteran's] claim for increased benefits for fibromyalgia and a gastrointestinal disability was not before the 2009 Board, as that claim was deferred for decision by the RO.  Accordingly, a referral of the claim was neither necessary nor appropriate."  The Court further stated that the Veteran's "arguments regarding increased benefits for fibromyalgia and a gastrointestinal disability, and an effective date associated with any such award, are proper matters to be presented during the processing of her claim."

With respect to the fibromyalgia and gastrointestinal disability claims, a review of the Veteran's Virtual VA claims file suggests that the AOJ has undertaken additional development with respect to these claims.  However, no adjudicative action has been taken by the AOJ subsequent to the November 2008 deferred rating decision.  Thus, the issues of entitlement to increased disability ratings for service-connected fibromyalgia and gastrointestinal disabilities are not before the Board and therefore, pursuant to the Court's May 2011 findings, the Board may neither address nor refer these issues.

As for the Veteran's claim of entitlement to service connection for glaucoma, the Court stated that "the record reflects that [the Veteran] raised the possibility that her glaucoma stems from exposure to chemical and biological agents in the Gulf War, and the Board failed to address this possibility, in contravention of its duty to address issues raised by the claimant reasonably raised by the record."  The Court indicated that remand of this claim was warranted because of the Board's failure.

The Veteran has claimed entitlement to service connection for glaucoma as due to in-service exposure to oil fumes, sand, and dust; she has alternatively claimed entitlement to service connection for glaucoma as secondary to service-connected fibromyalgia.  See, e.g., the December 2007 Board hearing transcript.  The Veteran has also contended that she was exposed to chemical agents as a result of the demolition of Iraqi chemical weapons at Khamisiyah, Iraq.  See the Veteran's statement dated in July 2005.  The Veteran has submitted a December 2000 letter from the Office of the Secretary of Defense in support of this contention.  Specifically the letter confirms that demolitions of chemical materials were conducted at Khamisiyah, Iraq, from March 10 to 13, 1991.  The letter further indicates that "[t]he models now predict that if you were with your unit at the time of the demolition at Khamisiyah, you may, indeed, have been exposed to very low levels of chemical agent for a brief period of time (less than three days) after the demolition."  See the letter from the Office of the Secretary of Defense dated December 2000.  The letter continued, "[i]t is important for you to know, based on current medical evidence and ongoing research, there is no indication that any long-term health effects would be expected from a brief, low-level exposure to chemical agents that may have occurred near Khamisiyah."  Id.  The Board additionally notes that the Veteran has recently contended that Nerve Agent Antidote Pills (NAAP) she was administered during her military service caused or contributed to her currently diagnosed glaucoma.  See the Brief of the Appellant dated March 2010.

The Veteran was previously afforded a VA examination in October 2008.  The VA examiner interviewed and examined the Veteran, and conducted a review of the claims file including the articles submitted by the Veteran.  The examiner then concluded that "it is less than likely than not that exposure to sand, dust and oil fumes was related to the later diagnosis of glaucoma."  As to the question of secondary service connection, the examiner further stated, "it is my opinion that it is less than likely than not that the glaucoma was caused or made chronically worse by her diagnosis of fibromyalgia.  The additional documents do describe 'ocular findings' associated with fibromyalgia such as nystagmus or dysmotilities, but no evidence of a connection to a diagnosis of glaucoma."

Thus, although the VA examiner provided a nexus opinion with respect to the Veteran's contentions of service connection as due to sand, dust, or oil fumes as well as secondary service connection, he did not address the Veteran's assertions that her glaucoma is due to exposure to chemical agents (specifically, the demolition of chemicals at Khamisiyah) or ingestion of NAAP.  As such, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified practitioner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, the Veteran's VA claims file and Virtual VA claims file indicate that she receives continuing medical treatment at the VA Medical Center (VAMC) in Washington D.C.  Therefore, any pertinent ongoing treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and her attorney and request that the Veteran identify all sources of medical examination and/or treatment records pertinent to her claim.  The Veteran and her attorney should also be asked to specifically identify the chemical agents to which the Veteran was exposed during service, and they should be given opportunity to support the Veteran's claim by submitting the medical authority and/or medical opinion evidence they have to support the contention that NAAP use or exposure to certain chemicals either caused or made worse the Veteran's glaucoma.  If they have no such supporting authority, they should be given opportunity to say why they believe there is merit to these assertions of a medical nexus.  The Veteran should also be asked to describe in detail her exposure to the chemicals, her proximity to the Khamisiyah demolition, and the time she spent in any proximity to the demolition.

After receiving the Veteran's medical evidence/authority regarding environmental exposures and NAAP use, the AOJ should, if necessary, undertake a search necessary to determine the nature of the chemicals involved in the Khamisiyah demolition.  The AOJ should also, with authorization from the Veteran where necessary, obtain all records of treatment or examination not previously obtained.  (The Board is particularly interested in records of treatment and/or evaluation that the Veteran may have received at the VAMC in Washington D.C. since May 2012.)  All such available documents should be associated with the claims file.  If any records cannot be obtained, the Veteran should be so informed and given opportunity to submit the records herself.

2.  After the development requested above has been completed, the AOJ should arrange for a medical professional, with appropriate expertise in the etiologies of glaucoma, to review the Veteran's VA claims file and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed glaucoma is attributable to the Veteran's period of active military service to include her in-service exposure to sand, dust, oil fumes, demolitions of chemical agents, and ingestion of Nerve Agent Antidote Pills (NAAP).  The examiner should also provide an opinion as to whether the Veteran's glaucoma was caused or made chronically worse by her service-connected fibromyalgia.  (If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.)  The reviewer should cite to the record and medical authority as necessary to explain each opinion, especially with respect to exposures to environmental toxins and NAAP.

If the reviewer determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

(The Veteran should be advised that failure to appear for any requested examination without good cause could adversely affect her appeal.  38 C.F.R. § 3.655 (2011).)

3.  After undertaking any additional development deemed necessary, the AOJ should then re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be provided a SSOC and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

